United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Zedie E. Ramage, Jr., for the appellant
Office of Solicitor, for the Director

Docket No. 08-745
Issued: September 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 3, 2008 appellant filed a timely appeal from the January 4, 2007 merit
decision of the Office of Workers’ Compensation Programs’ hearing representative, which
affirmed a reduction of her compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation to reflect the
capacity to earn wages as an information clerk.
FACTUAL HISTORY
On August 22, 2000 appellant, then a 48-year-old clerk, filed an occupational disease
claim alleging that she developed various medical conditions in the performance of duty. The
Office accepted her claim for cervical strain, chronic in nature, with disc disease at C6-7, as well
as bilateral wrist tendinitis and carpal tunnel syndrome. Appellant received compensation for
temporary total disability on the periodic rolls.

A conflict arose between the treating physician, who reported that appellant could work
four hours a day with restrictions, and an Office second opinion physician, who reported she
could work eight hours a day with restrictions. To resolve the conflict, the Office referred
appellant, together with the case record and a statement of accepted facts, to Dr. Kuldeep S.
Sidhu, a Board-certified orthopedic surgeon, for an impartial medical evaluation. Dr. Sidhu
examined appellant on September 23, 2004 and reported that she could work eight hours a day
with restrictions in a sedentary position.
Because the weight of the medical evidence established that appellant was no longer
totally disabled for all work, but was instead partially disabled with specific restrictions, the
Office referred the case to a rehabilitation counselor. When job placement efforts failed, the
rehabilitation counselor found, based on the medically determinable residuals of the injury, and
taking into consideration all significant preexisting impairments and pertinent nonmedical
factors, that appellant was able to perform the sedentary job of information clerk.1 The
rehabilitation counselor reported that appellant had the transferable skills to meet the specific
vocational preparation for the job. She confirmed through the state employment service that the
job was being performed in sufficient numbers so as to make it reasonably available to appellant
full time and within her commuting area. The rehabilitation counselor also determined from a
labor market survey that the position paid $270.00 a week.
On August 17, 2005 the Office notified appellant that it proposed to reduce her
compensation for total disability because she had the capacity to earn wages as an information
clerk. It asked her to submit any additional evidence or argument within 30 days. The Office
received a copy of a progress report previously of record from the treating physician.
In a decision dated September 19, 2005, the Office reduced appellant’s compensation for
wage loss to reflect a capacity to earn wages as an information clerk. It found that the position
was medically and vocationally suitable and fairly and reasonably represented appellant’s wageearning capacity.
Appellant requested an oral hearing before an Office hearing representative and
submitted additional progress reports from her treating physician.
In a decision dated January 4, 2007, the Office hearing representative affirmed the
reduction of appellant’s compensation for wage loss.
LEGAL PRECEDENT
Section 8115(a) of the Federal Employees’ Compensation Act provides that in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by her actual earnings, if her actual earnings fairly and reasonably represent her
1

The Department of Labor’s Dictionary of Occupational Titles describes the job: “Answers inquiries from
persons entering establishment: Provides information regarding activities conducted at establishment, and location
of departments, offices, and employees within organization. Informs customer of location of store merchandise in
retail establishment. Provides information concerning services, such as laundry and valet services, in hotel.
Receives and answers requests for information from company officials and employees. May call employees or
officials to information desk to answer inquiries. May keep record of questions asked.”

2

wage-earning capacity. If the actual earnings of the employee do not fairly and reasonably
represent her wage-earning capacity or if the employee has no actual earnings, her wage-earning
capacity as appears reasonable under the circumstances is determined with due regard to the
nature of her injury, the degree of physical impairment, her usual employment, her age, her
qualifications for other employment, the availability of suitable employment, and other factors or
circumstances which may affect her wage-earning capacity in her disabled condition.2
When the Office makes a medical determination of partial disability and of the specific
work restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist
for selection of a position, listed in the Department of Labor, Dictionary of Occupational Titles
or otherwise available in the open labor market, that fits the employee’s capabilities in light of
her physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick will result in the percentage of the employee’s loss of
wage-earning capacity.3
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.4 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.5
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.6
ANALYSIS
Appellant received wage-loss compensation on the basis that she was totally disabled for
work. But the medical evidence found that she was only partially disabled. Both her treating
physician and an Office second opinion physician agreed she could return to work with
restrictions. Their disagreement was over how many hours she could work each day. The Office
properly referred appellant to Dr. Sidhu, a Board-certified orthopedic surgeon, for an impartial
medical evaluation to resolve the matter. Dr. Sidhu’s opinion that appellant could work eight
hours a day with restrictions in a sedentary position is entitled to special weight. It establishes
the extent of appellant’s partial disability and her specific restrictions. The additional progress
reports from the treating physician, who was on one side of the conflict Dr. Sidhu resolved, do
2

5 U.S.C. § 8115(a).

3

Hattie Drummond, 39 ECAB 904 (1988); see Albert C. Shadrick, 5 ECAB 376 (1953).

4

5 U.S.C. § 8123(a).

5

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

6

Harold S. McGough, 36 ECAB 332 (1984).

3

not mention Dr. Sidhu’s evaluation. They do not shift the weight of the evidence or require the
Office to further develop the record.7
With her partial disability established, the Office properly referred appellant to an Office
rehabilitation counselor, who identified the position of information clerk as vocationally and
medically suitable. The position was sedentary, as Dr. Sidhu recommended, and required little
more than answering questions and providing information. The state employment service
verified that this job was reasonably available to appellant within her commuting area, and a
labor market survey established a weekly pay rate of $270.00.
The Board finds that the Office properly reduced appellant’s compensation to reflect her
capacity to earn wages as an information clerk. The Office followed standard procedures and
gave due regard to applicable factors. As the Office has met its burden of proof to justify the
reduction of appellant’s compensation, the Board will affirm the hearing representative’s
January 4, 2007 decision.
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation to reflect her
capacity to earn wages as an information clerk.
ORDER
IT IS HEREBY ORDERED THAT the January 4, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 4, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

See John M. Tornello, 35 ECAB 234 (1983).

4

